Citation Nr: 0840488	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower bilateral extremities. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to February 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from December 
2002 and September 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied the veteran's 
claim for entitlement to service connection for peripheral 
neuropathy in the upper and lower bilateral extremities and 
his claim for TDIU.

In November 2005, the veteran testified via video conference 
hearing from the Muskogee RO before Acting Veterans Law Judge 
William Steyn, seated at the Central Office in Washington, 
DC.  The veteran was advised that he was entitled to an 
additional Board hearing as the Veterans Law Judge who had 
conducted the April 1999 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2008).  The veteran then testified during a second 
video conference hearing, before the undersigned, in 
September 2008.

The veteran's claim was remanded by the Board for further 
development in April 2006.  One matter previously addressed 
by the Board was whether the issue of bilateral peripheral 
neuropathy of the upper extremities was properly before the 
Board at the time of the April 2006 remand.  An appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203.

By way of a September 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities.  In testimony 
during his November 2005 hearing, the veteran expressed 
disagreement with that September 2005 decision.  The Board 
accepted this as a notice of disagreement.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), the Board instructed 
the RO that this issue remained pending in appellate status 
(see 38 C.F.R. § 3.160(c)) and required further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  As such, the veteran 
was issued a May 2006 statement of the case which denied this 
claim.  A Statement of Accredited Representative was filed 
the following month, in which the veteran, through his 
representative, expressed his desire to appeal the denial of 
service connection for peripheral neuropathy of the bilateral 
upper extremities.  The Board accepts this document as a 
formal appeal in lieu of a VA Form 9.  Therefore, this issue 
is properly before the Board, and it will be considered 
within this decision.


FINDINGS OF FACT

1.  Bilateral peripheral neuropathy of the upper and lower 
extremities was not manifest during service or within one 
year of service discharge, and is not otherwise attributable 
to service, to include exposure to chemical agents.  

2.  The veteran does not meet the schedular criteria for TDIU 
and the veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.






CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower bilateral 
extremities was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for bilateral peripheral neuropathy of the 
upper and lower extremities, as well as entitlement to TDIU, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in November 2002 and March 2006 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letters informed the veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

An April 2008 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the veteran, the claim was 
readjudicated in a January 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error; overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has referenced 
outstanding records that he wanted VA to obtain, specifically 
audits of the chemicals present at Minot AFB from April 1991 
through April 1993.  Although those records were requested, a 
negative response was received from the U.S. Air Force in 
July 2006.  Further, during his September 2008 Board hearing, 
the veteran expressed doubt that those records would ever be 
available.  As such, the Board is confident that all 
available records pertaining to the veteran's claim have been 
associated with the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in April 2007 to obtain an 
opinion as to whether his peripheral neuropathy was a result 
of exposure to chemical agents during his period of service.  
The April 2007 VA examination report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the veteran claims that he has peripheral 
neuropathy due to inservice exposure (by both direct contact 
and inhalation), from April 1991 through April 1993,  to 
various chemicals while working as a Nuclear Weapons 
Specialist at the Minot Air Force Base (AFB) in North Dakota.  
See statement in support of claim, December 2002.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, to include neurological disorders, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the veteran was diagnosed 
with peripheral neuropathy of the upper and lower bilateral 
extremities.  See letter from S. L. V., M.D., October 2002.  
Thus, element (1) of Hickson has been satisfied.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service treatment records do 
indicate an assessment of numbness in the right toe in 
December 1992.  At that time, the examiner noted a decrease 
in sensation to the dorso tibial aspect of hallux, with 
sensation otherwise intact.  The veteran was diagnosed with 
probable neuropraxia of the right great toe digital nerve.  
Service treatment records document treatment for possible 
exposure to a number of chemicals including Methylethyl 
ketone, naphtha, acetone, Dope lacquer thinner, aliphatic 
polyurethane paint, and toluene.  They also show testing for 
beryllium exposure.  The complaints related to these exposure 
were pulmonary in nature.  There were no findings pertaining 
to complaints, treatment, or diagnosis of a chronic 
neurological disorder, to include peripheral neuropathy.  
Indeed, a work-up conducted in June 1998 in relationship to 
the veteran's two-year history of chemical exposure, was 
negative for neurological disability.  Thus, as to Hickson 
element (2), the Board finds sufficient evidence of the 
inservice injury of chemical exposure, but that evidence of a 
chronic neurological disability was not shown.  

As to post-service evidence of bilateral peripheral 
neuropathy, upon separation from service in February 1999, 
the veteran submitted a claim for service connection for 
disabilities including numbness in the feet.  A July 1999 VA 
examination was negative for evidence of a chronic 
neurological disability, however.  The veteran's complaints 
were instead confined to having a history of left ankle 
weakness since suffering an in-service sprained ankle.  

The first evidence of complaints of a chronic neurological 
disorder is not shown until 2002.  VA and private records 
show treatment for peripheral neuropathy beginning in 2002.  
A VA September 2004 EMG/NCS diagnosed the veteran with severe 
axonal polyneuropathy, which was noted to be compatible with 
a dysmetabolic cause such as diabetes.  Earlier evaluations 
had initially described the peripheral neuropathy as having 
an unknown etiology.  See Outpatient treatment note dated May 
2002.  However, several subsequent neurological evaluations 
linked the veteran's peripheral neuropathy to his diagnosed 
diabetes mellitus.  See Outpatient treatments notes dated 
June 2002, September 2002, November 2002, and February 2004.  
A December 2003 VA neurological examination likewise 
indicated that the veteran's peripheral neuropathy was "most 
consistent with diabetes mellitus."

Recognition is given to a September 2004 neurological 
evaluation that, following a review of the veteran's chart 
and a notation of his symptoms, provided the opinion that the 
veteran's history of exposure to various chemicals may have 
affected his peripheral nervous system if chronically 
exposed.  The examiner noted reports of toluene, naphtha, and 
MEK related polyneuropathy.  However, the examiner stated 
that, as a general rule, toxic polyneuropathies improve after 
discontinuation of exposure, and that was not the case with 
the veteran's disorder.  The examiner concluded that, while 
it was considered that the veteran's polyneuropathy was 
diabetes related, with peripheral vascular disease also 
contributing, it was not possible to confirm with certainty 
that chemical exposure had no role at all.

The Board notes that while the veteran was sent for a May 
2005 examination to discern the likely etiology of the 
peripheral neuropathy, at which time the examiner arrived at 
the opinion that the cause was diabetes, the Board concluded 
in April 2006 that the May 2005 examination contained serious 
deficiencies.  First, it was noted that the examiner did not 
review the veteran's extensive service medical records, 
which, as noted above, identify chemicals the veteran had 
exposure to during service.  The examiner itemized the 
records he reviewed for his examination; and two volumes of 
service medical records were absent from the list.  Second, 
the May 2005 examiner failed to note under "Occupational 
History," or elsewhere, that the veteran was exposed to 
various chemicals during service, and the examiner never 
discussed the possibility that such exposure could have 
caused or contributed to peripheral neuropathy.  Third, while 
the examiner concluded that the veteran had peripheral 
neuropathy secondary to diabetes mellitus, and that there was 
no evidence of chemical exposure neuropathy no rationale was 
provided to support those conclusions.  Therefore, the 
veteran's claim was remanded, in part, to obtain a new VA 
examination to address the deficiencies outlined above. 

The veteran was therefore afforded an additional VA 
examination in April 2007.  At that time, the examiner noted 
a review of the veteran's claims file, his medical records, 
and the Board's April 2006 remand.  The veteran reported 
noticing numbness in his toes in 1992.  He stated that he 
continued to have similar symptomatology thereafter, but did 
not report it.  He noted that the bottoms of his feet started 
getting tender in 1996, and that he had pain in his lower 
extremities, up to his knees, by 2002.  Also in that year, 
the veteran reported the onset of numbness and incoordination 
in his hands.  

The examiner provided a detailed discussion of the veteran's 
past examination, to include his 2004 EMG/NCS, and current 
neurological findings.  She also discussed the medical 
research (papers and presentation) on the subject of anoxal 
polyneuropathies and chemical/toxin exposure.  It was noted 
that that research indicated that polyneuropathy tended to 
worsen over two to three weeks after exposure but recover 
within over a month.  Given that the veteran's symptoms began 
in 1992, the examiner concluded that the veteran's peripheral 
neuropathy was most likely a result of his diabetes, as 
diabetes can lead to a polyneuropathy with symptoms similar 
to those reported by the veteran.  She provided a very 
detailed discussion as to why she felt that the veteran's 
polyneuropathy was due to his diabetes, which included 
citation to medical research.  Conversely, because of the 
length of time from the veteran's initial report in 1992, the 
examiner believed chemical exposure to be unlikely, as most 
cases of peripheral neuropathy due to chemical exposure 
resolved within a much shorter amount of time.  The examiner 
also noted that the veteran's record contained arterial 
studies which shoed that he had small vessel peripheral 
vascular disease.  

Ultimately, the examiner opined that the veteran's axonal 
polyneuropathy is not related to any aspect of his period of 
service.  In support of that opinion, the examiner noted that 
polyneuropathy due to toxic exposure improves after the 
exposure is terminated, which was not the case with the 
veteran's symptomatology, and that his record was consistent 
with a dysmetabolic cause such as diabetes.

As to the medical opinions within the record, the Board notes 
that, when faced with conflicting medical opinions, the Board 
must weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

The September 2004 neurology evaluation is the closest 
opinion on record to providing a positive nexus and that 
opinion is tenuous at best.  The examiner only opined that he 
could not affirm with certainty that the veteran's toxic 
exposure had no role in the development of the veteran's 
peripheral neuropathy, and that exposure to certain 
chemicals/toxins "might" affect the peripheral nervous 
system if chronically exposed.  The opinion was not actually 
a positive etiological opinion, but speculation about the 
mere possibility of a chemical etiology.  The Court has long 
held that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Stegman v. 
Derwinski, 3 Vet. App. 228 (1992).  Further, although a 
review of the veteran's chart was noted, a review of the 
veteran's claims file was not indicated.  In sum, the 
examiner did not note a review of the entire record and the 
analysis was speculative in nature.  

By contrast, the April 2007 VA opinion demonstrated a 
thorough review of the claims file, and included an in-depth 
rationale for the negative etiological opinion.  Further, 
prior medical evidence was thoroughly reviewed and discussed.  
The opinion was unequivocal in nature, and relied on all 
prior evidence of record as well as citation to prevailing 
medical authority and research done over the past 20 years.  
The Board has therefore assigned more probative weight to the 
April 2007 opinion.

Aside from the September 2004 VA report, the only additional 
evidence in support of an etiological nexus between in-
service chemical exposure and the veteran's disorder has come 
from the veteran and his spouse.  The veteran and his spouse 
can attest to factual matters of which they had first-hand 
knowledge, e.g., in the case of the veteran, numbness in his 
fingers or toes, exposure to chemicals in service, etc.  
However, the veteran and his spouse as lay persons have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report that he had 
numbness, and that he was exposed to chemicals, and his 
spouse competent to report what she had observed, they do not 
have medical expertise to link chemical exposure to the 
veteran's current disorder.  See Layno.

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Colvin.  

As such, the Board attaches the most probative value to the 
VA opinion dated in April 2007.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior VA outpatient reports, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The VA 
examiner interviewed the veteran, reviewed the claims file, 
discussed pertinent medical findings, relied on a concurrent 
neurological examination, and described the opinion in detail 
(to include the Board's prior remand).  The examiner 
specifically addressed the prior evidence of record.  The 
opinion is consistent with the documentary record as set 
forth above.  In other words, the Board finds that the 
preponderance of the evidence is against the finding that the 
veteran's bilateral peripheral neuropathy of the upper and 
lower extremities is due to his inservice chemical/toxin 
exposure.

The Board has also considered application of 38 C.F.R. 
§ 3.303(b).  As noted above, the veteran argues that he began 
experiencing numbness in his toes and feet in 1992, that the 
numbness progressively worsened over the years, and that it 
was eventually diagnosed as being peripheral neuropathy in 
2002.  As discussed, with respect to the veteran's own 
contentions, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the service (a single reference 
to numbness in 1992 and negative examination in June 1998), 
post-service treatment records (the VA examination conducted 
in July 1999 was negative for complaints of symptomatology 
which was later attributed to peripheral neuropathy, such as 
numbness, pain, or tingling in his hands, feet, fingers, or 
toes), and the VA medical opinions cited above (indicating 
the veteran's peripheral neuropathy is due to his non-service 
connected diabetes mellitus).  The Board finds it to be 
particularly significant hat the veteran's record is negative 
for medical documentation of a complaint, relating to 
peripheral neuropathy, until 2002, approximately a decade 
after the veteran's initial report of numbness in his toes, 
and approximately three years following his separation from 
active duty.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  As such, the veteran's record is silent as to 
medical evidence of complaints or treatment of numbness in 
the upper or lower bilateral extremities immediately 
following service, or one year thereafter.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  Despite the veteran's contentions that 
his exposure to chemicals in service resulted in his current 
disorder, supported only in part by the equivocal etiological 
opinion of September 2004, the probative evidence simply 
weighs against service connection at this time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's upper and lower 
bilateral peripheral neuropathy is not related to the 
veteran's period of service.  Instead, most medical opinions 
within the record attribute the veteran's peripheral 
neuropathy, and its related symptoms, to either diabetes 
mellitus or peripheral vascular disease, neither of which are 
presently service-connected.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

III.  Entitlement to TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in 
this case for the following disabilities: Sleep apnea with 
asthma, rated at 50 percent disabling; Hypertension, rated at 
10 percent disabling; tinnitus, rated 10 percent disabling; 
and hearing loss assigned a non-compensable rating.  The 
combined disability rating is 60 percent.  Although the 
veteran's service-connected disabilities do not meet the 
threshold percentage requirement to establish eligibility for 
TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will 
nonetheless be evaluated to determine whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran was afforded a VA examination in July 1999 in 
which he was diagnosed with sleep apnea and hypertension, 
each subsequently service connected.  At that time, the 
veteran stated that he was no longer able to workout as many 
as 6 times per week, but he did not report lost work, or the 
inability to secure gainful employment, as a result of 
asthma, sleep apnea, or hypertension.  Further, the VA 
examiner did not note that the veteran's service-connected 
disabilities precluded him from gainful employment.

During a September 2006 audiological examination, the veteran 
was diagnosed with tinnitus and hearing loss.  However, the 
only functional impairment noted was the occasional inability 
to comprehend conversational-level speech in the presence of 
background noise.

An October 2002 note from the veteran's private physician 
stated that the veteran was unable to work due to his 
peripheral neuropathy.  However, as the veteran is not 
service connected for that disorder, the Board is not able to 
consider that evidence when assessing his TDIU claim.

A November 2002 Notice of Decision to Separate for Disability 
from the Department of the Air Force acknowledged that the 
veteran was unable to perform any functions of his officially 
assigned position due to his medical condition.  However, it 
was not stated that the veteran's sleep apnea, asthma, 
hypertension, hearing loss, or tinnitus resulted in his 
inability to perform his assigned tasks.

During his September 2008 Board video hearing, the veteran 
testified that, but for his peripheral neuropathy, he would 
be able to engage in some type of employment.

Based on the objective evidence of record, including the VA 
examinations of record, lay evidence, and the veteran's 
hearing testimony, the Board finds that the veteran's 
service-connected disabilities do not prevent all forms of 
gainful employment.  It is clear that, during the pendency of 
this appeal, the veteran has experienced significant 
occupational impairment.  However, the record does not 
indicate that his occupational difficulties are the result of 
his service-connected disabilities.  Further, the record is 
negative for medical evidence to show that the veteran is 
incapable of performing work within his field due to his 
sleep apnea with asthma, hypertension, hearing loss, or 
tinnitus.

No persuasive, competent medical evidence is of record to 
demonstrate that he is unable to obtain and/or maintain all 
forms of substantially gainful employment due to his service-
connected disabilities.  Additionally, the Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability.  The 
veteran's service-connected disabilities have not been, in 
the Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the medical evidence of record reflect that any of his 
service-connected conditions would render him individually 
unable to follow any substantially gainful occupation.  
	
Therefore, the Board finds that the veteran's service-
connected disabilities alone do not preclude him from 
engaging in substantially-gainful employment.  A combined 60 
percent rating contemplates impairment in the ability to 
perform substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  See 38 C.F.R. § 4.1.  The Board finds that 
the VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  

Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities is denied. 

Entitlement TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


